Judgment, Supreme Court, New York County (Ronald A. Zweibel, J.), rendered November 9, 2006, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender to a term of six years, unanimously affirmed.
Defendant’s general, unelaborated objection failed to preserve *211his claim that the People violated the court’s Sandoval ruling (see e.g. People v Nuccie, 57 NY2d 818 [1982]), and we decline to review it in the interest of justice. As an alternative holding, we find that any error in this regard was harmless in view of the overwhelming evidence of defendant’s guilt. Defendant’s related claims concerning the prosecutor’s summation and the court’s charge are also unpreserved and we decline to review them in the interest of justice. As an alternative holding, we also reject these arguments on the merits.
Defendant’s claim regarding the imposition of a mandatory surcharge and fees is without merit (see People v Lemos, 34 AD3d 343 [2006], lv denied 8 NY3d 924 [2007]).
We perceive no basis for reducing the sentence. Concur— Lippman, P.J., Mazzarelli, Friedman, Sweeny and Moskowitz, JJ.